         Case 2:17-cv-01289-RDP Document 33 Filed 12/07/18 Page 1 of 1                                 FILED
                                                                                              2018 Dec-07 AM 11:37
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


LAURA SNYDER AND ASHLEY RICH,                    }
                                                 }
       Plaintiffs,                               }
                                                 }
v.                                               }    Case No.: 2:17-cv-01289-RDP
                                                 }
BLUE ROCK PARTNERS LLC AND                       }
REUVEN ODED,                                     }
                                                 }
       Defendants.


                                   ORDER OF DISMISSAL


       This case is before the court on the parties’ Joint Motion for Stipulated Judgment

Approving FLSA Settlement Agreement (Doc. # 32), filed December 6, 2018. The court has a

duty to scrutinize the proposed settlement for fairness. Lynn’s Food Stores, Inc. v. U.S., 679 F.2d

1350, 1353 (11th Cir. 1982). The court finds that the parties have reached an agreement based on

a negotiated, good faith compromise of a bona fide dispute of back wages under the FLSA.

Furthermore, the court finds that the agreement reflects a fair and reasonable resolution of the

dispute between the parties. Therefore, the proposed settlement is hereby APPROVED.

Accordingly, the parties’ Joint Motion for Stipulated Judgment Approving FLSA Settlement

Agreement (Doc. # 32) is GRANTED. The court hereby ORDERS that this action shall be, and

is, DISMISSED WITH PREJUDICE.

       DONE and ORDERED this December 7, 2018.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE
